      Case 21-11829-amc                    Doc 23         Filed 07/29/21 Entered 07/29/21 23:36:08                                         Desc Main
                                                          Document     Page 1 of 4




                                                                                                                  I   Check if this is an amended filing




Official Form 122C-1
Chapter 13 Statermeht of Your Current Montlily Income
and Calculation of Commitment Period                                                                                                            04/20

Be a8 complete and accurate a8 po$8iblo. If two married poople are filing togo(her, both are oqually responslble for belng accurate. If
more Space is needed, attach a separate shcot to this fom. Include the lino number to which the additional infomiation applies. On the
top of any additional pages, write your name and case number (if known).


                Calculate Your Average Mar.tl.ly Income

 1, What is your marltal and fmng status? Check one only

      E   Not married. Fill out Column A, lines 2-11.

      B   Married. Fill oiit both Columns A and 8, lines 2-11


      Flll ln tt`® avorago monthly lr]como that you rocoived from all sources, derived dLln.ng the 6 full months before you file this
      bankruptcy case.11 U.S,C. § 101(10A). For example, if you are filing on September 15, the 6rmonth period would be Mai.ch 1 through
      August 31 lf the amount Of your monthly Income varied during the 8 months, add the income for all 6 months and divide the total by 6. Fill in
      the result Do nct include any income amount more than oroe. For example, tf both spouses o`m the same rental property, put the inc"ne
      from that property in one colilmn only. If you have nothing to report for any line. wite $0 in the space.

                                                                                                        Column A             Column a
                                                                                                        E"®r 1               Dobtor 2 ot
                                                                                                                             nonndnno spetJse


 2. Your gross wages, 8alary, tips, bonuses, overtlmo, and commi88ions (before all                                0.00         S
      payroll deductions)
                                                                                                                  0.00         S
 3.    Alimony and iTlaintonanco payments. Do not lnclude payments fl.om a spouse

 4 All amounts from any source winch are regularly paid for household expenses of
      you or your dependont8, includlng child Support. Include regular contrlbutlons from
      an unmarried partner, membei.s of your r`ousehold, your dependents, parents, and
      roommates. Do not Include payments from a spouse. Do not Include payments yoil
      IIsted on line 3                                                                                            0.00         S

 5     Netincomo from operating a business, Profos§ion. Or            beutori      o®b.or2
      farm
                                                                       $0.00       S
      Gross recelpts (before all deductlon§)

      ordinary and r`ecessary operating expenses                                -S£:99 -S_

      Netmonthlyincomefromabusiness, profession,or farm                      S o.pg       S_ :::y-}       S       0.00        S


 6     Notincomefrom rontaland other rcal property                    ceEtorl      bebtor2
      Gross reeelpts (before all deductions)                                    S££g      S_
      Ordinary and necessary operating expenses                                 -SJP9 -S_

      Net monthly ineomefrom rental orotherreal property                   $4=QQ_        S_ ::£yL>       S        0.00        S



 Offlcial Fom l22C-1               Chapter 13 Statomont of Your cument Monthly Income and calculation of commiment perlod                               page 1
      Case 21-11829-amc                        Doc 23          Filed 07/29/21 Entered 07/29/21 23:36:08                                   Desc Main
                                                               Document     Page 2 of 4

                  Grace Louise Dahl                                                                                   21-11829



                                                                                               Column A                 Colunn a
                                                                                                   tbebto, 1           Debtor 2 or
                                                                                                                       nob.fllln98pouco

7     Intoro8t, dividends, and royalties                                                            $          0.00
                                                                                                               0.00      S
8     Unemployment compensation
     Do not enter the amount if you contend that the amount received was a benefit under
     the scoial securlty Act lnstead, IIst it here                       .. +

                                                                                1,300.00

        For your spouse

9     P®n8ion or rctiromont income. Do not Include any amount received that was a
      benefit under the Soclal Secunty Act, Also, except as stated ln tr`e next sentence. do
      not include any compensation, pension, pay, annuity, or allowanoe paid by the United
      States Government in connectlon with a disablllty, combat-related Injury or disablllty, or
      death Of a member of the unlformed services lf you recelved any retlrecl pay palcl
      uncler chapter 61 of title 10, then inclucle that pay only to tlie extent that it does not
      exceed the amount of retired pay to which you would othervi9e be entitled if retired
                                                                                                               0.00      S
      under any provision of tltle 10 other than chapter 61 Of that title

10 Income from all other sources not listed above. Speclfy the source and amount. Do
  not Include any benefts recelved under the Soclal Secunty Act, payments made under
  the Federal law relatlng to the natJonal emergency declared by the Presldent under the
  National Emergencle9 Act (50 U.S.C. 1601 ct seq.) whh respect to the coronavirus
  disease 2019 (COVID-10); payments recelved as a viedm of a war onme, a chme
  against humanlty, or intemational or domestic terronsm or compensa`ion. pension, pay,
  annufty, or allowance paid by the united States Government in connection with a
      disabtlity, combat-related lniury or disablllty, or death of a member of the unlformed
      servLces lf necessary, list other sources on a separate page and put the total below
         FOod stan


        Tc)tal amounts from separate pages, If any


11     Calculate your total aveTage montllly income. Add lines 2 through 10 for each
      column. Then add the total for Column A to the total for Column a
                                                                                                                                                   $ 1'3190




                D®(®rmir.a rlow to M®aour® Your Dol]uctiori8 from lncom®

12, Copy your total av®rago monthly income from line 11                                                                                        $     1.319.00

13 Calculate the marital adjlistment. Check one:

          You are not married. Fill in 0 belcw,

          You are marrled and your spouse ls filing wlth you   FIII Ln 0 below.

          You are married and your spouse is not filing with you
           FIII In the amoilnt of the Income llsted in llne 11, Column a, that was NOT regularly paid for the household expenses of
           you or your dependents, such as payment of the spouse's tax liability or the spouse's support Of someone other than
           you or your dependents
           Below, speclfy the basis for excluding thls Income and the amount of income devoted to each purpose lf necessary,
           IIst addltlonal adiusments on a separate page.

           If thls adjustment does not apply, enter 0 below.




                                                                                                                                           _           0.00
                                                                                                                       copy h.'o i>


                                                                                                                                                   1.319.00
 14     Yoiir clJrrent monthly income. Subtract the total in IIne 13 from line 12.


    Official Form l22C-1                Cr`apter 13 Statomont of Your current Monthly lncomo and calculation of commitment period                       page 2
    Case 21-11829-amc                           Doc 23      Filed 07/29/21 Entered 07/29/21 23:36:08                               Desc Main
                                                            Document     Page 3 of 4

               Grace Louise Dahlauist                                                                              21-11829
               First Nana      Middle Name




15 Calculate your current monthly Income for the year. Follow these steps'
                                                                                                                                     $    1.319.00
   15a Copy line 14 here .

          Multlply line 15a by 12 (the number Of months ln a year),                                                                   x12

   15b` The result ls your current monthly Income for the year for this part of the tom
                                                                                                                                      $ 1 5,828.00



16 CalciJlate the median famlly income that applies to you. Follow these steps.

   16a    FIII In the state ln whlch you live
                                                                      PA

   16b     FIII in the number of people ln your household



    16c, Fill in the medlan family Income for your state and size of household
                                                                                                                                         61,957.00
          To find a list of applicable median Income amounts, go onlLne uslng the link speclfied in the separate
          instructions for thls form This IIst may also be avallable at the bankruptcy clerk's Offroe


17, How do the linos compare?

    17a E Line 15b is less than or eciual to line 16c On the top Of page 1 Of tnis form, cheek box 1. D/sposab/e /ncome /s not dete„n/ned under
           77 U.S,C § 7325/a//3/ Go to Part 3. Do NOT fill out Ca/cu/ation of Your Di.sposab/e /ncome (Official Form 122C-2)

    17b. I Line 15b is more than line 16c On the top of page 1 of this form, check box 2, Dtsposab/a iincome ;.s detemi'ned under
            7 7 l/,S C § 7325/b//3) Go to Part 3 and fill out Calculation of Your Dlsposab[e Income (Official Form 122C-2).
              On line 39 Of that form, copy your current monthly income from line 14 above


                Calculato Your Comrnitm®nt Period Under 11 u.S.C. § 1325(I))(4)


18 Copy your total ®verago monthly income from lino 11

19 Deduct tlie marital adju§tmon` if it applles. If you are named, your spouse is not filing witn you, and you contend that
    calculating the commitment periocl under 11 U.S.C. § 1325(b)(4) allows you to deduct part of your spouse's Income, copy
    the amount from line 13
     19a lf the marital ad/uswhent does not apply, fill In 0 on line 19a



    19b     sot)tractllnol9a from lino 18.


20 Calciilate your current monthly income for the year. Follow these steps`


    20a     Copylinel9


           Multiply by 12 (the number of months in a year)


    2ob    The result ls your current monthly Income for the year for this part of the fom
                                                                                                                                    •:.:.1.2


    2oc Copy the median family income for your state and slze of hoiisehold from line 16c




 21. How do the lines compare?


    E Line 20b is less than line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form, check box 3,
        The commitment period is 3 years` Go to Part. 4




    E Line 20b ls more than or equal to line 20c. unless otherwise ordered by the court, on the top Of page 1 of this tom.
       check box 4, 7-he commifment pen.ed is 5 years Go to F'art 4




 Official Form l22C-1                   Chapter 13 Statement of Your current Monthly Income and calculation of commitment poriod                  page 3
  Case 21-11829-amc         Doc 23        Filed 07/29/21 Entered 07/29/21 23:36:08                                Desc Main
                                          Document     Page 4 of 4




Official Fom l22C-1   Chapter 13 Statement of Your cument lvlonthly Income and calculatlon of commitmont period           page 4
